Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OBJECTION

2.	This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

NON-PRIOR ART REJECTIONS

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A)	These claims are indefinite because they are drawn to a 'use', which is not a method defined by one or more active method steps.  It cannot be determined what action or actions are required in order to perform the claimed 'use'.  Clarification is required.


PRIOR ART REJECTIONS

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.








s 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2005/0181353).
These claims are drawn to a composition comprising a buffering compound that buffers to a pH of 7 or below, at least one anticoagulant, and urotropin (also known in the prior art as urotropine and methenamine).  In claim 26, the anticoagulant is a chelating agent and the composition comprises PEG.
Rao et al. discloses a composition comprising a buffer, an anticoagulant that may be a chelating agent, methenamine, and PEG (see paragraphs 0013-0016, 0031-0033, 0045-0051, 0055, and 0068-0075, and claims 5, 7, and 12).
Rao et al. does not disclose that the buffer buffers to a pH of 7 or below.
One of ordinary skill in the art would have been motivated to optimize the buffer in the composition of Rao et al. so as to buffer at pH 7 or below because this would have unarguably merely involved routine optimization of known-important reaction parameters, which as well established in U.S. patent practice does not confer unobviousness (see M.P.E.P. 2144.05).  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to make and use the claimed composition.

7.	Claims 1-4, 8-13, and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. in view of Renard et al. (US 2010/0280134).
These claims are drawn to a 'use' of a composition comprising a buffering compound that buffers to a pH of 7 or below, at least one anticoagulant, and urotropin as a stabilizing agent for cell-free nucleic acids contained in a biological sample.
The teachings of Rao et al. are discussed above.
Rao et al. does not disclose use of the composition as a stabilizing agent for cell-free nucleic acids contained in a biological sample.

One of ordinary skill in the art would have been motivated to use the composition of Rao et al. as a stabilizing agent for cell-free nucleic acids contained in a biological sample because Renard et al. disclosed that stabilizing compositions were useful for this purpose, and there would have been a reasonable expectation of success for this purpose.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.

8.	 Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. in view of Erbacher et al. (US 2013/0137586).
These claims are drawn to the composition as described and rejected above, wherein the buffer is citrate buffer.  Claim 17 requires a blood collection tube.
The teachings of Rao et al. are discussed above.  It is noted that Rao et al. discloses the use of blood collection tubes in paragraph 0073.
While Rao et al. discloses the use of citrate as an anticoagulant, it does not specifically mention use of citrate as a buffer.
Erbacher et al. discloses that it was conventional in the prior art to use citrate buffer with biological samples such as blood (see paragraph 0037).
One of ordinary skill in the art would have been motivated to modify the composition of Rao et al. by using citrate as the buffer because Erbacher et al. disclosed the use of citrate buffer with biological samples such as blood.  Buffer pH range, amount of urotropin, and volume fraction to be drawn into the blood collection tube would have been determined by routine optimization of known-important reaction parameters, as discussed above.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to make and use the claimed composition.
s 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. in view of Renard et al., and further in view of Erbhacher et al.
These claims are drawn to the method as described and rejected above, wherein the buffer is citrate buffer.  Claim 5 also requires that a certain amount of urotropin is included.
The teachings of Rao et al. and Renard et al. are discussed above.
While Rao et al. discloses the use of citrate as an anticoagulant, it does not specifically mention use of citrate as a buffer.
Erbacher et al. discloses that it was conventional in the prior art to use citrate buffer with biological samples such as blood (see paragraph 0037).
One of ordinary skill in the art would have been motivated to modify the method of Rao et al. as modified by Renard et al. by using citrate as the buffer because Erbacher et al. disclosed the use of citrate buffer with biological samples such as blood.  Amount of urotropin would have been determined by routine optimization of known-important reaction parameters, as discussed above.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.

CONCLUSION

10.	No claims are free of the prior art.

11.	Sherman et al. (US 2011/0065108) and Parsons (US 2012/0196830) are made of record as references of interest.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
02/10/22
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637